Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 1 of 17




                       EXHIBIT A
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 2 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 3 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 4 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 5 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 6 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 7 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 8 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 9 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 10 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 11 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 12 of 17
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 13 of 17
        Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 14 of 17



From: SOP@cogencyglobal.com <SOP@cogencyglobal.com>
Sent: Thursday, December 24, 2020 10:26 AM
To: Brian Emmert <bemmert@jetrord.com>
Subject: Service of Process for Entity: JETRO CASH AND CARRY ENTERPRISES, LLC

Caution: This email came from outside Jetro Networks. DO NOT open attachments or Click on
links if you do not recognize the sender.




               NOTICE OF SERVICE OF PROCESS
Entity Served:     JETRO CASH AND CARRY ENTERPRISES, LLC
Received in:       Delaware

COGENCY GLOBAL INC. has received the enclosed document on behalf of the above named
entity. As the appointed registered agent or agent for service of process for the entity, we are
forwarding the document to you. By clicking the “Retrieve Document” button you acknowledge
the receipt of this service of process on behalf of the entity listed.


      Client Group:       JETRO HOLDINGS, LLC
      SOP Number:         SP735960
    Document Type:        Summons & Complaint
    Date of Service:      12/24/2020
    Service Method:       Personal
              Court:      In the Superior Court of Maricopa County, Arizona
                          Anthony T. Debernardo, et al. vs. JETRO CASH AND CARRY
 Document Caption:
                          ENTERPRISES, LLC, et al.
      Case Number:        CV2020-096664
  Original to Follow:     Yes
 Original Being Sent      Brian Emmert
                  To:
                          Jetro Holdings, LLC
                          17-10 Whitestone Expressway
                          Whitestone, NY 11357-3054
   Delivery Method:       FedEx
   Tracking Number:       772473329355
Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 15 of 17




                        EXHIBIT B
                           Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 16 of 17




                    1   CARL F. MARIANO, SB #010994
                        Carl.Mariano@lewisbrisbois.com
                    2   FELICE F. GUERRIERI, SB# 021107
                        Felice.Guerrieri@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Avenue, Suite 1700
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    6   Firm email: azdocketing@lewisbrisbois.com
                        Attorneys for RD America, LLC
                    7
                    8                           SUPERIOR COURT OF THE STATE OF ARIZONA
                    9                                        COUNTY OF MARICOPA
                   10
                   11 ANTHONY T. DEBERNARDO AND                       Case No. CV2020-096664
                      KELLY DEBERNARDO, husband and
                   12 wife,,                                          NOTICE OF REMOVAL
                   13                      Plaintiff,
                                                                      Judge: David Palmer
                   14             vs.
                   15 JETRO CASH AND CARRY
                      ENTERPRISES, LLC, a foreign limited
                   16 liability corporation d/b/a JETRO
                      RESTAURANT DEPOT, JETRO CASH
                   17 AND CARRY and/or RESTAURANT
                      DEPOT, LLC; JOHN DOE EMPLOYEE
                   18 ONE and JANE DOE EMPLOYEE ONE,
                      husband and wife; JOHN DOE
                   19 EMPLOYEE TWO, husband and wife;
                      JOHN DOES I-V; JANE DOES I-V,
                   20 fictitious individuals; ABC
                      CORPORATIONS and/or
                   21 PARTNERSHIPS and/or SOLE
                      PROPRIETORSHIPS and/or JOINT
                   22 VENTURES I-X; fictitious entities,,
                   23                      Defendant.
                   24
                   25            TO THE CLERK OF THE COURT, PLAINTIFF AND THEIR ATTORNEYS
                   26 OF RECORD: PLEASE TAKE NOTICE that on January 19, 2021, Defendant RD
                   27 America, LLC, filed its Notice of Removal in the United States District Court for the District

LEWIS              28 of Arizona pursuant to 28 U.S.C. §§ 1332(a) and 28 U.S.C. 1441(b). A copy of the Notice
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4819-7047-6246.1
                           Case 2:21-cv-00097-JJT Document 1-3 Filed 01/19/21 Page 17 of 17




                    1 of Removal, without exhibits, is attached to this Notice, and is served and filed herewith as
                    2 Exhibit “1”.
                    3            Defendant RD America, LLC, respectfully requests that this Court proceed no further
                    4 in this action unless and until such time as the action may be remanded by order of the United
                    5 States District Court for the District of Arizona.
                    6
                    7            DATED this 19th day of January, 2021
                    8                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                    9
                   10
                                                               By:         /s/Felice F. Guerrieri
                   11                                                      Carl F Mariano
                   12                                                      Felice F. Guerrieri
                                                                           Attorneys for RD America, LLC
                   13
                        ORIGINAL of the foregoing efiled
                   14
                        this 19th day of January, 2021 with:
                   15
                        Maricopa County Superior Court
                   16
                   17
                      COPY of the foregoing emailed
                   18 this 19th day of January, 2021 to:
                   19
                   20 Douglas L. Settel
                      Amanda L. Boardman
                   21 Goldberg & osborne
                   22 2815 S. Alma School Rd. #122
                      Mesa, AZ 85210
                   23 dsettel@goldbergandosborne.com
                      aboardman@goldbergandosborne.com
                   24 Attorneys for Plaintiff
                   25
                   26 s/ Marcia McAlister
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4819-7047-6246.1                              2
